Citation Nr: 1716358	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability. 

3.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disability.

5.  Entitlement to service connection for an eye disability, to include as due to herbicide exposure.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his January 2010 substantive appeal (via a VA Form 9) as to the TDIU claim, the Veteran wrote that he desired a hearing.  However, a February 2010 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2016).  Therefore, there is no outstanding hearing request. 

In February 2012, the Board remanded the claim of entitlement to a TDIU for further development. 

While the Veteran submitted a March 2012 correspondence indicating his desire to withdraw the TDIU claim, in an April 2012 statement, before VA had an opportunity to act upon the withdrawal request, the Veteran clarified that he did not wish to withdraw the TDIU claim and that he sought to proceed with his appeal.  Therefore, the issue of entitlement to a TDIU on an extraschedular basis is properly before the Board. 

In addition, the record reveals an August 2012 increased rating claim for the Veteran's service-connected posttraumatic stress disorder.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2013. The remaining documents in Virtual VA are duplicative of those contained in the VBMS or irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, entitlement to service connection for a skin disability, and entitlement to service connection for an eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final May 1971 rating decision, the RO denied the Veteran's claims of entitlement to service connection for eye and skin disabilities. 

2.  Evidence associated with the record since the final May 1971 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for eye and skin disabilities. 

3.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected posttraumatic stress disorder (PTSD). 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

By way of background, the Veteran's service connection claims for eye and skin disabilities were originally denied in a May 1971 rating decision.  The Veteran was notified of the outcome in a May 1971 letter, and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the May 1971 rating decision became final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen service connection claims for eye and skin disabilities, to include as due to exposure to herbicide agents.  See August 2012 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in May 1971) includes service treatment records and a February 1971 VA examination report.  The May 1971 rating decision denied the service connection claims for eye and skin disabilities based on the RO's conclusion that the Veteran's disabilities neither occurred in nor were caused by service.  

The evidence pertaining to the Veteran's claimed skin disability since the last final rating decision in May 1971 includes VA treatment records dated through May 2013 and a September 2010 letter from Dr. N.P.S., in which the private physician noted an assessment of "brownish erythematous macules in both legs" and his observation that such condition "can be observed in individuals exposed to agent orange in Vietnam."  

The September 2010 letter from Dr. N.P.S. suggests a relationship between the claimed skin disability and the Veteran's exposure to herbicide agents (the Board parenthetically notes that he served in Vietnam and thus herbicide exposure is conceded), which was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of this claim is warranted.

With regard to the claimed eye disability, pertinent evidence since the last final rating decision in May 1971 includes VA treatment records dated through May 2013 and a May 2013 Eye Disability Benefits Questionnaire (DBQ) report.  Notably, the May 2013 DBQ examiner provided diagnoses of bilateral senile cataracts, dry eye, and blepharitis, and opined that these conditions were less likely than not due to service, reasoning that a June 1967 complaint of right eye pain had resolved during service.  

While the May 2013 DBQ examiner rendered a negative opinion, this opinion addresses the nexus elements of the Veteran's eye disability, and as such, offers a more complete view of the claimed disability.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for an eye disability is reopened. 

II.  TDIU 

Pertinent Law and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director of Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Analysis 

The Veteran contends that his service-connected PTSD prevents him from obtaining and maintaining employment.  

The Veteran's PTSD is rated as 50 percent disabling.  PTSD is his sole service-connected disability at this time. 

While the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU on an extraschedular basis was previously referred to the Director, who determined that the Veteran was not unemployable due to his service-connected PTSD in a December 2014 decision.   The Board has jurisdiction to review determinations by the Director.  Cf. Wages, 27 Vet. App. at 233. 

As such, the remaining inquiry is whether the Veteran is unable to secure or follow substantially gainful occupation due solely to his service-connected PTSD.  

A June 2008 VA examiner evaluated the Veteran's PTSD and opined that his PTSD "did not cause impairment in social, occupational, or other areas of functioning" because he was "gainfully employed until 1997 when he retired eligible by age and duration of work."  However, this opinion is of limited probative value, as the examiner failed to address the Veteran's specific functional impairments due to his PTSD in rendering her opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In a March 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he "retired as a teacher in 2000 after 25 years then began working as [an] [insurance] agent," but indicated that since January 2004, he was "unable to continue working" due to his PTSD.  He reported that he had four years of college education.  
In a January 2010 letter, Dr. N.A.O. opined that the Veteran "[was] incapacitated to work" due to his PTSD.  The private physician reasoned that "due to his nervous problems, [the Veteran was] not able to fulfill a full day of work or task" and detailed his PTSD symptoms, to include continued anxiety, such that he "cannot tolerate to be in places that reminds him where he was at war" and "does not tolerate loud noises or explosion like sounds because he enters in a panic status and anxious state that does not let him perform in a correct way."  Dr. N.A.O. also noted that the Veteran "cannot handle stress or react appropriately to his physical and social environment" or ". . . be touch[ed] on his back by surprise because he reacts very altered." 

In a March 2010 VA examination report, the examiner noted that the Veteran previously worked as a teacher at a public school, but indicated that he retired in 1997 due to "feeling anguished and unable to continue working."  The Veteran described that 'after [he] retired from work as a teacher,' "intolerance to loud noises and increased startle responses to them" worsened to "a severe intensity . . . ."    

In a May 2014 statement, the Veteran wrote that he "[did not] want to live . . . ."  In an October 2014 statement, he reported that he "had suicidal thoughts and [that he was] on the verge of doing something crazy . . . ." 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unable to secure or maintain a substantially gainful occupation for which his education and occupational experience would otherwise be qualified.  Notably, the Veteran had primarily worked as a teacher for nearly twenty five years since service, without other substantial training or experience, and the totality of the record suggests that his PTSD significantly limits his ability to work in close proximity with others on a regular basis, which is a key feature of not only his previous position as a teacher, but other work environments as well.  In this regard, in the January 2010 letter, Dr. N.A.O. concluded that the Veteran's PTSD rendered him "incapacitated to work" and that "due to his nervous problems, [he was] not able to fulfill a full day of work or task."  The private physician also noted that due to his PTSD, the Veteran "[could not] handle stress or react appropriately to his physical and social environment . . . ."  As Dr. N.A.O.'s medical opinion provides an adequate rationale for its conclusion, it is afforded full probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Further, at the March 2010 VA examination, the Veteran reported that he retired from teaching due to "feeling anguished and unable to continue working."  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  As such, a TDIU is granted as of February 20, 2008, the date of claim. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye disability is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened and, to this extent only, the benefit is granted.

A TDIU on an extraschedular basis is granted from February 20, 2008, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Hypertension 

With regard to claimed hypertension, the Veteran has alleged that such disability was caused by his in-service herbicide exposure.  See August 2012 Claim.  As he served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents in service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307. 

Service treatment records are negative for complaints, treatments, or diagnoses related to hypertension.  Post-service treatment records reveal assessments of hypertension.  

Hypertension is not among the list of disabilities for which presumptive service connection based on exposure to herbicide agents is available.  See 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection for a disability claimed as due to herbicide exposure may be established with evidence of direct causation.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  Further, while VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, but that in its update in 2012, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.

To date, the Veteran has not been afforded a VA examination for his claimed hypertension.  On remand, the AOJ should provide a VA examination to determine whether the Veteran's claimed hypertension was due to his service, to include exposure to herbicide agents.   



Skin Disability

Relevant to the Veteran's reopened skin disability claim, January and May 2013 VA treatment notes reflect negative findings from skin evaluations.  A September 2012 VA treatment note documents that no lesion or dryness was observed in the skin at that time, and clinical evidence is otherwise silent as to complaints, treatments or diagnoses referable to any skin disability during the pendency of claim (i.e. in August 2012).  However, in the September 2010 letter, Dr. N.P.S. assessed that "dermatological examination revealed brownish erythematous macules in both associated with scattered pustules and erythematous papules."  Therefore, as the record contains a recent diagnosis of disability prior to the Veteran's filing of the claim (i.e. in August 2012), see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Board finds that a remand is necessary to afford the Veteran a VA examination to clarify whether the Veteran currently has a diagnosis of a skin disability and if so, whether such was due to his service, to include exposure to herbicide agents.  

Eye Disability

With regard to the reopened service connection claim for an eye disability, the Veteran generally claims that such is related to his exposure to herbicide agents during service.  See August 2012 Claim.  Service treatment records contain a June 1967 complaint of "a scratching sensation in [the right eye]."  The treating physician observed that the "eye [was] not red" and that "no fb (foreign body) [was] seen."  July 1965 enlistment and July 1967 separation examination reports note normal findings as to eyes.  The May 2013 DBQ examiner opined that the Veteran's current eye disabilities were not due to service because the June 1967 complaint of right eye pain appeared to be transient and had resolved during service.  However, the examiner did not address whether any current eye disability was related to exposure to herbicide agents in service.  Therefore, a remand is necessary to obtain an opinion to determine whether the Veteran currently has an eye disability due to his presumed exposure to herbicide agents during service.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the diagnosis of hypertension.

(B) For currently diagnosed hypertension, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is directly related to service, to include his in-service exposure to herbicide agents.  

The examiner should consider all evidence of record, including lay statements and medical records as well as the noted Update 2012 from NAS. 

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin disability.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

 (A) The examiner should identify all current diagnoses of skin disabilities, present since the date of claim (i.e. since August 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal. 

 (B) For each currently diagnosed skin disability, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to his military service, to include his exposure to herbicide agents.   

Specifically, the examiner should address the September 2010 letter from Dr. N.P.S., who provided an assessment of "brownish erythematous macules in both associated with scattered pustules and erythematous papules," and stated that these conditions "can be observed in individuals exposed to Agent Orange in Vietnam," in conjunction with the Veteran's presumed exposure to herbicide agents in Vietnam.   

The examiner should also consider any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Arrange for the May 2013 VA examiner to provide an addendum opinion as to the claimed eye disability.  If the examiner who drafted the May 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. Any additional VA in-person examination is left to the discretion of the VA examiner.

(A) The examiner should identify all current diagnoses of eye disabilities present since the date of the claim (i.e. since August 2012). 

(B) For each currently eye disability, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is due to service, to specifically include exposure to herbicide agents.  The examiner should also consider any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


